DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 	1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 7 and 8 of U.S. Patent No. 9,106,390 B2 in view of McCoy et al (US 2008/0268785 A1). 
Regarding claim 1, A mobile communication system in which a mobile station apparatus transmits, to a base 

Claim 2 The base station apparatus according to claim 1, further comprising: a receiving unit which is configured to receive, from the mobile station apparatus, the reception quality information together with the uplink data on the physical uplink shared channel assigned by using the permission signal transmitted on the physical downlink control channel in case that the first 


 Claim  8.  The base station apparatus according to claim 7, further comprising: a receiving unit which is configured to receive, from the mobile station apparatus, the reception quality information together with the uplink data on the physical uplink shared channel assigned by using the permission signal transmitted on the physical downlink control channel in case that the first indication is transmitted to the mobile station apparatus, and the receiving unit which is configured to receive, from the mobile station apparatus, the reception quality information without the uplink data on the physical uplink shared channel assigned by using the permission signal transmitted on the physical downlink control channel in case that the second 


Claim 2 The base station apparatus according to claim 1, further comprising: a receiving unit which is configured to receive, from the mobile station apparatus, the reception quality 


Regarding claims 1, 4 and 7, U.S. Patent No. 9,106,390 B2 does not claim the limitation the reception quality information transmitted without the uplink data is transmitted together with ACK or NACK for downlink data, in a case that the indication is received and the ACK or the NACK needs to be transmitted. However McCoy et al. discloses the limitation the reception quality information transmitted without the uplink data is transmitted together with ACK or NACK for downlink data, in a case that the As a result, CQI reports may be fed back by a UE 320 using data non-associated control multiplexing with uplink data and without uplink data.  In yet another embodiment, there may be occasions when the UE 320 has an ACK/NACK signal to transmit on the uplink channel at the same time as a CQI report (or other channel feedback information) is to be fed back.  By using the data non-associated control information for such feedback, the ACK/NACK signal may be piggy backed with the CQI reports on an uplink channel”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of sending the CQI report without the uplink data with the ACK/NACK information piggy backed on the CQI report if there is a need to transmit ACK/NACK information of McCoy et al with the system of U.S. Patent No. 9,106,390 B2. In order to provide a system and methodology are disclosed for randomly or autonomously feeding back channel-side information--such as channel quality indicator information, rank adaptation information and/or MIMO codebook selection information--to the base station by having the receiver/UE initiate the feedback instead of using a scheduled feedback approach system.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY P CATTUNGAL whose telephone number is (571)270-7525.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AJAY CATTUNGAL/Primary Examiner, Art Unit 2467